Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 Status of Claims
Claims 1, 2, 4, 6, 9, 10, 12-15 and 17-19 are pending the application.	
Claims 3, 5, 7-8, 11, 16 and 20 were previously cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-10, 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cochrane et al. Development of a Standardized Low-Dose Double-Blind Placebo-Controlled Challenge Vehicle for the Euro-Prevall Project, “Allergy, Vol. 67, no. 1, September 19, 2011, Pages 107-113 (hereinafter Cochrane) in view of Toshihiro et al. JP 3294693 (hereinafter Toshihiro) in view of Majid et al. US 20160287656 (hereinafter Majid).  
Regarding claims 1, 2 and 9, Cochrane teaches packed kits comprising high-allergen, low-allergen and placebo (allergen-free) desserts, (page 108, right column under title “DBPCFC material and allergens”). The reference discloses a double-blind placebo-controlled food challenge (DBPCFC) for diagnosing food allergy. A low-dose DBPCFC protocol was developed with eight titrated protein doses from 3 μg to 1 g (abstract) and the highest dose developed was 30 g of raw celeriac about 0.45 g celeriac protein (page 111, right column) (the doses overlaps with “up to 10%” w/w and also “0.5% to 10%” recited in claim 2) because it would not exceed 10% in such a low dose even if the amount of dessert as a whole is 1 tablespoon “15 g”). This was delivered using a simple, microbiologically stable food base incorporating allergenic food ingredients manufactured at three sites. The allergens comprised hazelnut and celeriac (celery root) (page 108, left column). The reference discloses a mousse-style dessert composition (page 108, right column and page 110, left column) comprising a base incorporating allergenic food ingredients. The base comprise cold swelling starch and powdered sugar (read on the matrix component) and also comprises rapeseed oil and emulsifier (Tween 60) (meet the texturizing component in claim 1) (page 108, left column). The reference teaches that the formulation needs adapting to disguise strong flavors and colors (page 108, left column). Regarding reciting that “the texture of the challenge meal dessert formulation comprising no food allergen with the texture of the challenge meal dessert formulation comprising food allergen”; the Cochrane reference teaches that the combinations of placebo and high-allergen desserts were the same of the hydrated dessert as eaten). Regarding instant claim 19, as noted supra, the amount of the colored sweet powder (cocoa) is in the amount of 7.6% and 7.7% by weight of the challenge dessert. The grain component (oats) are in the amount of about 1%. As per the liquid or powder based flavoring, the reference teaches chocolate (page 108, right column). Regarding 
The reference did not teach using the additive selected from maltodextrin, dextrin or combinations thereof recited in independent claim 1 and dependent claim 6. Also Cochrane is deficient in teaching adding peanut allergen recited in claim 4. 
Toshihiro teaches a food allergen challenge test comprising two types of meals one having no allergen and the other contains an allergen such as peanut, egg, milk, livestock meat, fish and shellfish, cereals and the like [0016]. The reference teaches that for masking taste and smell, a food material having allergen activity may be preliminarily diluted with cyclodextrin, dextrin or the like in the powderizing step [0019]. The reference also teaches that it is necessary to add food ingredients having allergenic activity foods such as fruit juice, jelly, chocolate and the like to prepare a food allergen load test composition in the form of powder, liquid, paste or solid [0022]. Although the current claims deleted the cyclodextrin from the composition, it is noted that the reference still discloses using dextrin as a functional equivalent compound chosen by Toshihiro. Further, the reference teaches dextrin, cyclodextrin or the like [0020]. The which is functionally equivalent to dextrin as disclosed by Toshihiro) was added to obtain 100 g of milk allergen powder (Example 2 [0029]). Note that although this amount may not meet the amount recited in the claims, it is noted that claim requires an amount that matches the texture of the “Placebo” with the texture of the challenge meal dessert formulation comprising food allergen. Since Applicant is manufacturing the two composition, this can simply be achieved by using the same amount of thickener in the two compositions having the same of all ingredients except the allergen. For further explanation, it would only be a routine experimentation to decide the amount required for reaching the proper texture desired and also the taste-masking effect needed for the allergen-containing formulation. Further, Applicant uses equal amount of the dextrin in the allergen-containing mousse to match the same texture as required in the claims. Note also that the Example did not disclose starch or any other thickener, this demonstrates that the reference relies on dextrin/cyclodextrin as a taste-masking agent and as a thickener for the composition since dextrins are known in the food art as thickeners. Consequently, the reference is relied upon to make obvious the use of dextrin/cyclodextrin in a composition which was used as a challenge meal wherein the composition contains a dextrin/cyclodextrin for masking the taste.
Thus, a person having ordinary skill in the art would have been motivated to combine Toshihiro’s disclosure in using cyclodextrin as a taste-masking agent in the formulations taught by Cochrane especially that dextrins are well known in the art for 
Neither of the references teaches maltodextrin required in claim 6 and its percentage that should be used as an additive.
Majid teaches a formulation comprising extracts of a plant Eurycoma Longifolia which is extremely bitter [0004]. To make the composition more palatable, the formulation comprised at least one taste masking agent such as maltodextrin and multiple types of cyclodextrins. The reference also teaches that dextrins are low-molecular weight carbohydrates formed by the hydrolysis of starch or glycogen. The reference adds that examples of dextrins include maltodextrin and the cyclodextrins. Cyclodextrins are of three types: α-cyclodextrin, β-cyclodextrin, and γ-cyclodextrin. β-cyclodextrin is the most accessible and generally the most useful as a taste masking agent in the herbaceutical formulations described in the reference [0094]. It is noted that Majid did not make a mousse composition; however, the reference indicates the successful capability of maltodextrin for masking the taste when there are strong undesirable taste.
Therefore, it would have been obvious to a person having ordinary skill in the art to use the maltodextrin disclosed in Majid in the composition taught by Cochrane in place of the dextrin taught by Toshihiro or in combination with it in situations when the allergen added to the formulation has a strong taste such as the formulation comprising the celeriac protein to be able to mask the taste and . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4, 6, 9-10, 12-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-19 of copending Application No. 16/347753 (‘753). 
Similar to current claims, ‘753 recites a challenge meals kit comprising a placebo meal and an active meal wherein the placebo meal does not contain an allergen while the active meal contains an allergen in an amount of 10-25% w/w and wherein the placebo meal contains an additive in an amount of up to 1.5% w/w and wherein both meals are having a matching mousse-like texture. Note that the allergen amount range touches the range recited in the current claims at the 10% w/w. The meals comprise allergens such as peanut and celery, the additive in an amount of 0.05 to 1% w/w, a texturizing component (oil and surfactant), a matrix formation component (starch and sucrose), a flavor/color masking component, cocoa, oatmeal. Thus, the two sets of claims are similar, used in similar amounts and for the same purpose like the currently claimed invention.
This is a provisional nonstatutory double patenting rejection.

Affidavit under 37 CFR 1.132 
The Declaration under 37 CFR 1.132 filed 03/15/2021 is insufficient to overcome the rejection of claims 1-2, 4, 6, 9-10, 12-15 and 17-19 based upon obviousness as set forth in the last Office action because: the declaration fails to show unexpected results . 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP 716.02(d)). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (see MPEP 716.02(d)). Regarding using the maltodextrin or dextrin in the challenge meal composition, the declaration does not show using this ingredient in the composition, (see table submitted with the declaration 4.2.1 supposed to represent Example 3 of the current disclosure). Thus, this data do not clearly show the effect of the presence of dextrin or maltodextrin in the consistency and/or the taste masking of the challenge meal. Further, the table 4.2.1 does not show any specific amounts of the components used in the composition to be compared to the amounts used in the formulation that Applicant submit as representing Cocharane’s formulation for the challenge meals (Table 4.1.1).
	An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175,201 USPQ 67 (CCPA 1979) (see MPEP 716.02(e)). The examiner has provided references which teach or disclose specific SIDE BY SIDE to the currently claimed composition as commensurate in scope with the claims in order to be effective to rebut the prima facie case of obviousness. Applicant’s declaration shows a higher amount of the peanut flour (13.33%) in the 4.1.1 table composition than the amount of peanut flour (used in the 4.2.1 table composition (12%). Further, no additive (dextrin or maltodextrin) is included in the claimed composition as shown in Table 4.2.1. Thus, the claimed composition shows no amounts of ingredients, no additive to show the criticality of the presence of additive in the composition and a lower amount of allergen which is mainly being tested against the closest prior art.  Note that the composition shown in Table 4.1.1 presenting Cochrane’s challenge meal should be typically the same as taught by Cochrane and since Applicant believes that an amount of maltodextrin/dextrin as low as 0.05% can make a critical tangible difference of unexpected results, the simulation of Cochrane should be exactly the same to show the inoperability or inferiority of the prior art. For example, Cochrane’s simulation composition included allergen which was not specified in the reference (peanut). Also, Cochrane used a different type of oil (rapeseed oil) and did not include the orange oil. These difference may alter the sensory effects of the composition. Thus, the currently claimed composition and Cochrane cannot be compared effectively to show unexpected results.
	Applicant submitted a second evidence showing the effect of using dextrin in the texture matching of oral food challenge meals. The reference concludes that dextrin and/or maltodextrin have two PROPOSED modes of action that (1) interacts with 
	First, it is important to state that Fig. 1 does not indicate any explanation of the rheology of the tested composition since the Fig. is in a gray scale and no “red”, “blue” or “black” can be differentiated. Second, these effects of the additive as exemplified by Affiant by Example 3 (see Affidavit, item 14) is explained in the specification as having 30% failure in a triangle test in spite of using maltodextrin within the range recited in the claim, (see current spec [0089]). Thus, adjusting the rheological properties of the mousse as supposed by Affiant did not improve the possibility of detecting the odd or different samples [spec @ 0089]; unless Affiant shows that the prior art meals failed in a tangibly higher failure percentage. Further, no specific comparison was made with the closest prior art in a clear evaluation of the rheology of the two compositions to recognize that using dextrins actually affected the rheology of the claimed invention positively in a tangible degree. 
Therefore, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 02/18/2020 have been fully considered but they are not persuasive. Applicant argues that:
"The test results of example 3 indicate that the two samples are statistically similar at the selected levels (5% Beta ((3) and 30% Pd) i.e., no significant difference 
Comparing the results of Example 3 of the present application and the results of the Formulations Report demonstrate that, unexpectedly, the addition of the additive component (i.e., maltodextrin) has the effect of making the placebo and low-dose peanut formulations indistinguishable from one another when assessed using the triangle taste test.
The statement is not persuasive because Applicant’s statement is based on Example 3 of the specification and the Affidavit submitted, which compares to Cochrane’s triangle test. First, as noted supra, Example 3 has 30% failure where in a triangle test, Panelists recognized the odd sample. Further, the Panelists recognized the Odd sample of the challenge meals containing LOW allergen (0.67% peanut); so it is expected that Panelists would not recognize the taste of peanut. However, the failure detected in Cochran’s challenge meal was when providing the HIGH allergen challenge meals containing celeriac and the placebo (see page 111, left column). Therefore, the two results cannot be compared unless Applicant’s test is made with the high allergen meal. Finally, paragraph [0094] indicates that the test was done using peanut flour percentage of 0.67 w/w which means it is hard to detect the taste of the allergen, while the test done by Affiant added 13.3%w/w of peanut flour to the composition that was supposed to represent Cochrane. 

First, the Office Action would like to get Applicant’s attention that in such challenge meals, the issue is disguising the meal which contains the allergen’s taste, appearance, consistency, etc. Therefore, it is regardless of the reason that the currently claimed invention used the dextrin for, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, the artisan would be motivated to use dextrin for masking the taste of the allergen having a strong flavor and makes the composition having the allergen not detectable from the placebo. According to Cochrane, there would be benefits for administering a hidden allergen in a composition. Even if the compound is used in the reference for a different reason, it is still of advantage to be used in the currently claimed invention. Further, using maltodextrin as a taste masking agent would not prevent the compound to accrue all of its properties.  

To respond to Applicant, the provided plots are in gray scale and none of the colors can be detected to evaluate the differences. Moreover, it appears that during the tests there were other factors interfering with the results such as refrigerating the composition and time of removal from the fridge as shown in the depicted plots. It is further noted that increasing or decreasing the viscosity should indicate the criticality of using a trace of maltodextrin such as 0.05% w/w and up to 1.0% in a composition to end up showing the claimed unexpected results especially that Cochrane’s composition containing hazelnut as the allergen was successfully blinded in the HIGH allergen dessert (page 111, left column) without adding maltodextrin or dextrin.  

	Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NABILA G EBRAHIM/           Examiner, Art Unit 1618

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615